IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,991-01


EX PARTE SALVADOR ELISO PENA AKA
SALVADOR ELISEO PINA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 55243
IN THE 181ST DISTRICT COURT FROM POTTER COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession
of a controlled substance and sentenced to ninety-nine years' imprisonment. The Seventh Court of
Appeals affirmed his conviction.  Pena v. State, No. 07-07-0484-CR (Tex. App.-Amarillo, delivered
July 14, 2008).  
	On May 20, 2009, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On August 11, 2009, the trial court signed findings of fact and conclusions
of law.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: October 21, 2009
Do not publish